Drew and Richard As
                                                                           Successors in Interest to /s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 20, 2014

                                          No. 04-14-00414-CV

    Whitney BREWSTER, In her capacity as executive director of The Texas Department of Motor
                                          Vehicles,
                                          Appellant

                                                    v.

            Drew ROICKI and Richard Roicki As Successors in Interest to Pinnacle Motors,
                                          Appellees

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-06565
                              Honorable Richard Price, Judge Presiding


                                              O R D E R

         According to our records, you are the attorney for the appellee. This is to notify you that
appellee’s brief has not been filed. Please respond to this court in writing within ten days of the date of
this letter. Your response should state a reasonable explanation for failing to timely file the brief. It
should also demonstrate that you are taking affirmative steps to remedy the deficiencies. If you intend for
your response to serve as a motion for extension of time, it must comply with Rule 10.5 of the Texas
Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules.

         If we do not receive an adequate response from you within ten days, we will set the appeal “at
issue,” and it will be set for submission without an appellee’s brief.



                                                         ___________________________________
                                                         Rebeca C. Martinez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 20th day of October, 2014.




                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court